836 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Glenn WEED, Plaintiff-Appellant,v.John ISON, Sheriff, J.K. Longerbeam, Dept. Sheriff, MedicalDepartment County Jail, Mr. Soils, Jail Physician,Defendants-Appellees.
No. 87-6674.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Dec. 23, 1987.

Kenneth Glenn Weed, appellant pro se.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kenneth Glenn Weed appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we affirm the district court's order.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.